129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carlo PICCININO, Appellant,v.INTERNATIONAL UNITED AUTO, Aerospace and AgriculturalImplement Workers of America;  General MotorsCorporation, G.M. Wentzville AssemblyCenter, Appellees.
No. 96-2498.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 6, 1997.Filed Oct. 14, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Carl Piccinino appeals the district court's1 grant of summary judgment to International United Auto, Aerospace and Agricultural Implement Workers of America (UAW) and General Motors Corporation (GM) in his hybrid § 301/fair representation suit pursuant to 29 U.S.C. § 185 et seq., and DelCostello v. International Bhd. of Teamsters, 462 U.S. 151 (1983).  We affirm.


2
After de novo review of the record, see Carnes v. United Parcel Serv.  Inc., 51 F.3d 112, 116 (8th Cir.1995), we conclude that Piccinino failed to establish GM breached the Memoranda of Understanding.  Both Piccinino's section 301 and fair representation claims thus fail.  See DelCostello, 462 U.S. at 164-65;  Schiltz v. Burlington N. R.R., 115 F.3d 1407, 1415 (8th Cir.1997).


3
Accordingly, we affirm the judgment of the district court and deny plaintiff's motion for appointment of counsel.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri